Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al 2013/0130552.
	Regarding claim 1, Ota et al discloses a battery connector assembly comprising, in a connector assembly box 22: a battery connecting connector 23 to be removably connected to a battery side connector provided in a battery and having a plurality of terminals; a vehicle connecting connector 22c to be removably connected to a vehicle side connector provided in an electric work vehicle and having a plurality of terminals; and a charger connecting connector 22d to be removably connected to a charger side connector provided in a charger for charging power supplied from an external power source to the battery and having a plurality of terminals, wherein the battery can be connected simultaneously to the electric work vehicle, so that electric power is supplied from the battery to the electric work vehicle, and to the charger, so that electric power is supplied from the charger to the battery.  Note that the battery, vehicle and charger are not positively recited and thus Ota et al is deemed to meet the positively recited structural limitations of the connector assembly box per se.
Regarding claim 5, Ota et al discloses a battery device comprising the battery connector assembly 20 and the battery 30 of claim 1.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al.
	It would have been an obvious matter of design to make the arrangement of a plurality of terminals included in the charger connecting connector 22d of Ota et al as different from the arrangement of a plurality of terminals included in the vehicle connecting connector 22c, to accommodate mating terminals that might be in different orientations.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al as applied to claim 1 above, and further in view of Bauer 8454375.
	Bauer (see Abstract) discloses a cap for a connector, and to provide the charger and vehicle connector of Baetica et al with a cap thus would have been obvious, to prevent ingress of contaminants.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches a battery connector assembly including a capacity displaying section, an instruction receiving section and a display controlling section in combination with the rest of the subject matter of the base claim.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GARY F PAUMEN/Primary Examiner, Art Unit 2833